At common law the surviving party could testify in equity in matters of accounting before a master, in his discretion, subject to revision by the chancellor. Page v. Whidden, 59 N.H. 507. The statutes permitting parties to testify were not intended to repeal this rule of the common law. The intent of the legislature was in the direction of enlarging, and not of restricting, the admission of testimony. Clements v. Marston, 52 N.H. 31; Stewart v. Harriman, 56 N.H. 25, 33; Day v. Day, 56 N.H. 316, 318. There is nothing in this case which shows that the discretion of the referee was not fairly exercised, and we *Page 513 
see no occasion to revise it. As the witness was properly allowed to testify, the whole amount of credits claimed should be allowed. This result makes it unnecessary to examine the other questions raised at the hearing.
Case discharged.
CLARK, J., did not sit: the others concurred.